Citation Nr: 1434364	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-24 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to aid and attendance or housebound benefits.



ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION

The appellant is the surviving spouse of the Veteran who had active service from June 1946 to March 1949.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  

The issue of entitlement to aid and attendance or housebound benefits is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran died in his home on November [redacted], 2000, and the death certificate lists the cause of death as cardiopulmonary arrest, secondary to pneumonia. 

2.  The Veteran was not service connected for any disability at the time of his death. 

3.  The Veteran was diagnosed with chronic myelomonocytic leukemia in June 2000. 

4.  There is no allegation or evidence of radiation exposure during service.

5.  The Veteran was not diagnosed with or treated for heart disease, pneumonia, or leukemia during service or in the year after service.



CONCLUSION OF LAW

A service-connected disability did not cause, or contribute substantially or materially to cause, the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1154, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify a claimant of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the VCAA.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  In a claim for dependency and indemnity compensation, including a claim of service connection for cause of death, notice under 38 U.S.C.A. § 5103(a) must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The notice requirements were accomplished in a letter dated in July 2010.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  

All relevant facts have been properly developed for the issue resolved in this decision, and all evidence necessary for resolution of the appeal has been obtained.  The Veteran's service records, and his extant medical records, have been obtained.  Additionally, the appellant was afforded an opportunity to give testimony before the Board, which she declined; and she has not indicated there are any additional records that VA should seek to obtain on her behalf.  Moreover, as detailed below, a VA medical opinion is not necessary in this case as one is not necessary to decide the claim.  Therefore, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the appellant's claim, and no further assistance to develop the evidence is needed. 

II. Merits

Legal Criteria

The appellant contends that the decedent's pneumonia was secondary to his leukemia, and that the decedent's leukemia was due to his exposure to chemicals and damaging bacteria during service.  

To establish service connection for the cause of a death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed to the cause of death.  38 U.S.C.A. § 1310.  A service-connected disability will be considered as the primary cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the primary cause.  38 C.F.R. § 3.312.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge may also be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is also warranted for those tropical diseases listed at 38 C.F.R. § 3.309(b) if shown to exist to a degree of 10 percent or more within 1 year after separation from active service, or at a time when standard and accepted treatises indicate that the incubation period commenced during active service; and for diseases specific to former prisoners of war, listed at 38 C.F.R. § 3.309(c), if manifest to a degree of disability of 10 percent or more at any time after discharge or release from active military, naval, or air service.  In addition, service connection for leukemia may be presumed if it is shown to be 10 percent disabling within the first year of the servicemember's discharge from service (38 C.F.R. §§ 3.307, 3.309), or if the servicemember was exposed to ionizing radiation during service.  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the claimant shall give the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below focuses specifically on the elements needed to substantiate the claim, and the evidence that the record shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection was not in effect for any disabilities at the time of the decedent's death, so a service-connected disability was not the principal or contributory cause of death.  38 C.F.R. §§ 3.312(b) and (c).  Even so, the appellant may satisfy the requirements of Section 3.312 if the evidence shows that the decedent was entitled to service connection for the disorder that caused or was the contributory cause of his death.  

The Veteran's death certificate shows that he died in November 2000.  The immediate cause of death was cardiopulmonary arrest, secondary to pneumonia.  A medical certificate dated in August 2010 also informs that the Veteran was hospitalized from May 29, 2000, to June 20, 2000, during which time he underwent a bone marrow biopsy that confirmed a diagnosis of chronic myelomonocytic leukemia; and it is the appellant's contention that the decedent's leukemia was the cause of his pneumonia, which in turn caused his heart attack.  In support of her assertion the appellant submitted a one page excerpt from an internet article entitled Chronic Myelomonocytic Leukemia, which advises that "older age and being male" increases the risk of developing chronic myelomonocytic leukemia; and that other risk factors include "being exposed to certain substances at work or in the environment, being exposed to radiation, and past treatment with certain anticancer drugs."  She also submitted a copy of a narrative putatively authored by the Veteran at his age of 44, in which he states that he was a Japanese prisoner of war during his service.

The Veteran was not diagnosed with or treated for cardiopulmonary arrest, pneumonia, or leukemia during service or in the year after service (nor does the evidence show that such diseases manifested during that time period), so he was not entitled to service connection on a direct basis under 38 C.F.R. § 3.303(a), or under the presumptive provisions of 38 C.F.R. § 3.307(a), 3.309(a).  Additionally, cardiopulmonary arrest, pneumonia, or leukemia is not among the diseases listed at 38 C.F.R. § 3.309(b) and (c), so the Veteran was not entitled to presumptive service connection under these provisions.  There is also no allegation or evidence that the decedent was exposed to ionizing radiation during service, so development of the claim under 38 C.F.R. § 3.311, and in turn service connection for leukemia under the presumptive provisions of 38 C.F.R. § 3.309(d), is not warranted.  

As for the appellant's proposition that the decedent's leukemia was related to some nameless bacteria or chemical encountered during his remote military service, there is no competent evidence of record that supports this contention.  The excerpt submitted by the appellant on chronic myelomonocytic leukemia does not constitute competent medical evidence because the source of the article is not disclosed and it does not identify the environmental substances that it professes to be risk factors for leukemia.  See also Bloom v. West, 12 Vet. App. 185 (1999) (providing that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Also, to the extent that the appellant herself suggests that the decedent's leukemia was related to exposure to some unnamed bacteria or chemical during service, there is no indication that she is qualified through specialized education, training, or experience to make any medical diagnoses, much less a diagnosis of leukemia, or offer an opinion on causation.  Consequently, service connection under 38 C.F.R. § 3.303(d) is also not warranted.  

In short, the record contains medical evidence of inpatient care for leukemia a few months prior to the decedent's death in the year 2000, but there is no clinical evidence of cardiopulmonary arrest, pneumonia, or leukemia before May 2000; and no competent evidence of a nexus between any of these disorders and the Veteran's service.  Accordingly, and for the reasons just expounded, the Board finds that the weight of the evidence is against the claim, and it must therefore be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that the matter was not referred by VA for a medical opinion, but finds that remand for said is not warranted as there is no medical evidence of any cardiopulmonary arrest, pneumonia, or leukemia during service and for more than 50 years after service; no military record of radiation exposure or any other leukemia risk factors during service; and no competent evidence of record which suggests that the decedent's cardiopulmonary arrest, pneumonia, or leukemia were related to service.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (providing that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  In the appellant's case, a medical opinion is not required to decide the claim.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2009).


ORDER

Service connection for cause of the Veteran's death is denied.


REMAND

In its November 2010 rating decision, the RO also denied the issue of entitlement to aid and attendance or housebound benefits; and in June 2011 the appellant expressed her disagreement with regard to that decision.  Remand for issuance of a statement of the case for this issue, which has not been done, is warranted.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this issue is REMANDED for the following action:

Furnish the appellant a statement of the case regarding her claim for aid and attendance.  The appellant must be informed that in order to perfect an appeal, she must timely file a substantive appeal, following the issuance of the statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


